Examiner' s Reasons for Allowance
The closest art of record is Nobile (US5791401), Freer (US2577574), Love (US2446289), Kellershon (US2532026), and Boling (US2611585). 
Nobile (see Fig. 2 below), teaches a first conduit (32) and a second conduit (38) helically wrapped around the first conduit, as claimed, however, does not teach wherein the first conduit has a conically diverging, intermediate, and conically converging portions.

    PNG
    media_image1.png
    416
    551
    media_image1.png
    Greyscale

Fig. 2 of Nobile
Love teaches a first conduit (12) and a second conduit (16) helically wrapped around the first conduit with a converging, intermediate, and diverging portions (see interior thereof), as claimed, however, does not teach wherein the first conduit has a conically diverging, intermediate, and conically converging portions. 

    PNG
    media_image2.png
    848
    530
    media_image2.png
    Greyscale

Fig. 2 of Freer
Boling teaches a first conduit (2) and a second conduit (4) helically wrapped around the first conduit with a conically converging, intermediate, and conically diverging portions (see interior thereof), as claimed, however, does not teach wherein the helical second conduit extends from the top end of the central region to the bottom end of the central region, but rather only along the intermediate portion.    


    PNG
    media_image3.png
    576
    248
    media_image3.png
    Greyscale

Fig. 1 of Boling
Freer and Kellershon are directed to falling film heat exchangers having distribution means, relevant to the dependent claims of the present application, however, do not cure the deficiencies as detailed above. 
Thus, Nobile (US5791401), Freer (US2577574), Love (US2446289), Kellershon (US2532026), and Boling (US2611585), alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763